DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/16/2022 is acknowledged. Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Additionally the examiner notes that claim 19 is written to be dependent upon claim 14, part of the elected group, however, it appears that it should be dependent upon claim 15 instead.

Claim Interpretation
	The examiner notes that claim 10 is dependent upon claim 1, however based upon later claims it would seem the applicant would have wanted claim 10 to be dependent upon claim 9. As a cabinet would have a bottom surface, there is not antecedent basis issue for claim 10 as is currently written.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,191,412, hereinafter LaKander in view of United States Application Publication No. 2013/0206759, hereinafter Wurz.
Regarding claim 1, LaKander teaches a storage cabinet (item 10) for flammable liquids (abstract), the storage cabinet for flammable liquids comprising: an inner wall (item 15); an outer wall (item 16); and a first flame arrestor assembly (item 18), the first flame arrestor assembly being positioned between the inner wall and the outer wall of the storage cabinet for flammable liquids (figure 2).
LaKander fails to teach the first flame arrestor assembly comprising a ceramic filter.
Wurz teaches a flame arrestor (Wurz, item 18) which has a ceramic filter (Wurz, item 23 and paragraph [0048]) because it would enhance safety against flame transmission from the interior of the device (Wurz, paragraph [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the flame arrestor with ceramic filter of Wurz in the storage cabinet of LaKander because it enhances safety against flame transmission from the interior of the device (Wurz, paragraph [0006]).
Regarding claim 2, modified LaKander teaches wherein the first flame arrestor (Wurz, item 18) assembly further comprises a bung (Wurz, item 33); a perforated disk (Wurz, item 36); and a sleeve (Wurz, item 19).
Regarding claim 3, modified LaKander teaches wherein the first flame arrestor assembly further comprises a perimeter joint (Wurz, item 24), wherein the sleeve defines an opening where other components may be received, wherein at least a portion of the bung, the perimeter joint, the perforated disk, and the ceramic filter of the first flame arrestor assembly are each received within the sleeve (Wurz, figure 2), and wherein the perimeter joint is positioned between the ceramic filter and the perforated disk (Wurz, figure 2).
Regarding claim 6, modified LaKander teaches wherein the first flame arrestor assembly (Wurz, item 18) is positioned so that the ceramic filter is adjacent to the inner wall of the storage cabinet for flammable liquids (item 23 of Wurz would be adjacent to item 15 of LaKander).
Regarding claim 7, LaKander teaches wherein the inner wall of the storage cabinet for flammable liquids comprises a plurality of holes (where the two items 18 are in figures 1 and 3) where the ceramic filter may touch the inner wall of the storage cabinet for flammable liquids (the ceramic filter would be able to touch the inner wall).
Regarding claim 8, LaKander teaches all limitations of claim 7; however, LaKander is silent as to the dimensions of the diameters of the plurality of holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum diameter of the plurality of holes to a range of 0.1-0.4 inches which would allow for the desired amount of venting and flame arresting ability (MPEP § 2144.05 (II)).  
Regarding claim 9, LaKander teaches wherein the storage cabinet for flammable liquids defines a bottom surface (item 12), and wherein the first flame arrestor assembly is located proximate to the bottom surface of the storage cabinet for flammable liquids (figure 1, item 18 on the left side).
Regarding claim 10, LaKander teaches wherein the first flame arrestor assembly is located above the bottom surface of the storage cabinet for flammable liquids (figure 1, item 18 on the left side).
LaKander fails to each the height above the bottom surface the first flame arrestor is.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum height above the bottom surface to a range of 8-10 inches which would allow for the required amount of venting and high enough to prevent moisture from the floor to reach the flame arrestor thereby preventing corrosion of the flame arrestor (MPEP § 2144.05 (II)). Furthermore, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. MPEP §2144.04 (VI)(C). The rearrangement in this case does not modify the operation of the device because the flame arrestor still allows for venting and flame arresting.  The benefits of this modification include allowing the flame arrestor to be high enough to prevent moisture from the floor to reach the flame arrestor thereby preventing corrosion of the flame arrestor.
Regarding claim 11, LaKander teaches wherein the storage cabinet for flammable liquids comprises a second flame arrestor assembly (the right item 18 in figure 1).
Regarding claim 12, LaKander teaches wherein the storage cabinet for flammable liquids defines a top surface (item 11), and wherein the second flame arrestor assembly is located proximate to the top surface of the storage cabinet for flammable liquids (figure 1).
Regarding claim 13, LaKander teaches wherein the second flame arrestor assembly is located below the top surface of the storage cabinet for flammable liquids (figure 1, item 18 on the left side).
LaKander fails to each the distance below the top surface the second flame arrestor is.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum distance below the top surface to a range of 6-8 inches which would allow for the required amount of venting (MPEP § 2144.05 (II)). Furthermore, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. MPEP §2144.04 (VI)(C). The rearrangement in this case does not modify the operation of the device because the flame arrestor still allows for venting and flame arresting.  The benefits of this modification include allowing the flame arrestor to be high enough to prevent moisture from the floor to reach the flame arrestor thereby preventing corrosion of the flame arrestor.
Regarding claim 14, modified LaKander teaches wherein the first flame arrestor assembly generally possesses a cylindrical shape (Wurz, figure 2).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaKander and Wurz as applied to claim 1 above, and further in view of EP 1403232, hereinafter Bunse.
Regarding claims 4 and 5, LaKander and Wurz teach all limitations of claim 1; however, they fail to teach the ceramic filter comprises a ceramic foam selected from the group consisting of zirconia ceramic foam, alumina ceramic foam, magnesium oxide ceramic foam, and silicon carbide ceramic foam.
Bunse teaches a flame arrestor which is a ceramic foam which is made from zirconium oxide or silicon carbide (Bunse, page 2, lines 37-38) and due to the high thermal capacity of the ceramic foam, flame fronts spreading through the arrestor are cooled and thus extinguished (Bunse, page 2, lines 15-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a zirconium oxide or silicon carbide ceramic foam as the active portion of the flame arrestor because it has a high thermal capacity and flame fronts spreading through the arrestor are cooled and thus extinguished (Bunse, page 2, lines 15-17).

Claim(s) 7, 8 and 11-13 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over LaKander and Wurz as applied to claim 6 above, and further in view of United States Application Publication No. 2009/0260303, hereinafter Jensen.
Regarding claim 7, if it is determined that LaKander fails to teach wherein the inner wall of the storage cabinet for flammable liquids comprises a plurality of holes where the ceramic filter may touch the inner wall of the storage cabinet for flammable liquids, then LaKander and Wurz would fail to teach these limitations.
Jensen teaches a flame arrestor which has a heat sink which is a metal sheet with multiple perforations with each perforation having a maximum size corresponding to a quenching gap size of fire gasses (Jensen, paragraph [0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a metal sheet with multiple perforations (a plurality of holes on the inner wall of the cabinet) because it would allow for a first quenching of flames from inside of the cabinet (Jensen, paragraph [0067]).
Regarding claim 8, LaKander, Wurz and Jensen teach all limitations of claim 7; however, they are is silent as to the dimensions of the diameters of the plurality of holes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum diameter of the plurality of holes to a range of 0.1-0.4 inches which would allow for each perforation to have a maximum size corresponding to a quenching gap size of fire gasses (Jensen, paragraph [0067]) (MPEP § 2144.05 (II)).  
Regarding claim 11, LaKander teaches wherein the storage cabinet for flammable liquids comprises a second flame arrestor assembly (the right item 18 in figure 1).
Regarding claim 12, LaKander teaches wherein the storage cabinet for flammable liquids defines a top surface (item 11), and wherein the second flame arrestor assembly is located proximate to the top surface of the storage cabinet for flammable liquids (figure 1).
Regarding claim 13, LaKander teaches wherein the second flame arrestor assembly is located below the top surface of the storage cabinet for flammable liquids (figure 1, item 18 on the left side).
LaKander fails to each the distance below the top surface the second flame arrestor is.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum distance below the top surface to a range of 6-8 inches which would allow for the required amount of venting (MPEP § 2144.05 (II)). Furthermore, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. MPEP §2144.04 (VI)(C). The rearrangement in this case does not modify the operation of the device because the flame arrestor still allows for venting and flame arresting.  The benefits of this modification include allowing the flame arrestor to be high enough to prevent moisture from the floor to reach the flame arrestor thereby preventing corrosion of the flame arrestor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796